289 F.2d 492
Alvin L. JONES, Plaintiff-Appellee,v.PAYLESS STATIONS, INC., and George W. Parris, Sr., Defendants-Appellants.
No. 14305.
United States Court of Appeals Sixth Circuit.
April 13, 1961.

Eugene B. Cochran, Louisville, Ky., O. Grant Bruton, Middleton, Seelbach, Wolford, Willis & Cochran, Louisville, Ky., on brief, for appellants.
Richard C. Oldham, Louisville, Ky., Clinton R. Burroughs, Louisville, Ky., on brief, for appellee.
Before MARTIN, CECIL and WEICK, Circuit Judges.

ORDER.

1
This is an appeal from the United States District Court, for the Western District of Kentucky. The plaintiff-appellee recovered a judgment in said court in the sum of $25,000 against the defendants-appellants.


2
Upon consideration of the record, the oral arguments and briefs of counsel, the Court finds that the question of negligence of George Parris was properly submitted to the jury; that there was substantial evidence to support the jury's finding of negligence against the defendants-appellants and that such negligence was the proximate cause of the injury to the plaintiff-appellee; the Court further finds that the plaintiff-appellee was not guilty of negligence as a matter of law and that the finding of the jury that there was no negligence on the part of the plaintiff-appellee, which contributed to his injury, is not contrary to the weight of the evidence. And the Court finds further that there is no merit to the claim of the defendants-appellants that the Ohio Casualty Insurance Company should have been made a party to the action.


3
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.